DECISION
WALSH, J.
Heard on demurrer to additional count of declaration.
The declaration is in negligence. The duty alleged is that defendant, as owner of an apartment house in which plaintiff was tenant in one of the apartments, was bound “to maintain a Frigidaire refrigerator so that it would not leak or otherwise permit water to flow therefrom and accumulate upon the floor of the kitchen in the plaintiff’s apartment”. The breach of this alleged duty is stated “that water did leak therefrom and ran upon and accumulated upon the floor of the kitchen in the plaintiff’s apartment so that the same became slippery
The Frigidaire was an appliance furnished by the landlord and was operated from a central plant serving all apartments in the building. The Frigidaire was located in the apartment of the plaintiff to which the landlord would not have access. It does not appear that the Frigidaire was out of repair. It does not appear that the presence of water was not usual at certain times when the process of refrigeration was being regulated. The landlord is not an insurer; he is bound only to use reasonable care to keep the appliance in a reasonably safe condition for use by the tenant. The statement of duty is, in our opinion, insufficient.
The count of the declaration demurred to does not allege in what respect the defendant was negligent.
The count of the declaration demurred to does not allege that defendant had notice of any defect in the appliance or that he had any opportunity to remedy the alleged defect.
The demurrer to the additional count of the declaration is sustained on all three grounds.